In the

    United States Court of Appeals
                For the Seventh Circuit
No. 12-3233

REGINALD PITTMAN, BY AND THROUGH
HIS GUARDIAN AND NEXT FRIEND,
ROBIN M. HAMILTON,
                                             Plaintiff-Appellant,

                               v.


COUNTY OF MADISON, ILLINOIS,
ET AL.,
                                           Defendants-Appellees.

         Appeal from the United States District Court for the
                     Southern District of Illinois.
   No. 3:08-cv-00890-DRH-DGW — David R. Herndon, Chief Judge.


   ARGUED OCTOBER 1, 2013 — DECIDED MARCH 10, 2014


   Before CUDAHY, RIPPLE, and HAMILTON, Circuit Judges.
   RIPPLE, Circuit Judge. Reginald Pittman attempted suicide
on December 19, 2007, when he was a pretrial detainee at the
Madison County Jail. By and through his guardian and
appointed next friend, Robin M. Hamilton, Mr. Pittman later
brought claims against the County of Madison, Illinois and
2                                                     No. 12-3233

various officials of the jail under 42 U.S.C. § 1983 and Illinois
state law. He alleged that the defendants were deliberately
indifferent to his risk of suicide and that they exhibited willful
and wanton conduct by failing to provide adequate medical
care and to protect him from suicide. The district court granted
summary judgment to the defendants. It concluded that
Mr. Pittman had failed to produce sufficient evidence of
deliberate indifference or willful and wanton conduct. We
believe that a genuine issue of triable of fact exists with respect
to the claims against Deputy Werner and Sergeant Eaton. We
agree that summary judgment was properly entered with
respect to the other defendants, except insofar as Sheriff Hertz
and the County may have vicarious liability on the state law
claim for the actions of Deputy Werner and Sergeant Eaton.
Accordingly, we affirm in part and reverse in part the judg-
ment of the district court. The case is remanded for further
proceedings consistent with this opinion.


                                 I
                       BACKGROUND
                                A.
    Mr. Pittman, a pretrial detainee at the Madison County Jail,
attempted to commit suicide by hanging himself from the bars
of his cell with a blanket. His attempt resulted in an ischemic
anoxic injury to his brain, which rendered him severely
brain-damaged and disabled. At the time of this suicide
attempt, Sheriff Robert Hertz was the Madison County sheriff;
Captain Joseph Gulash was the captain in charge of the jail;
No. 12-3233                                                               3

Lieutenant Renee Stephenson, Sergeant Randy Eaton,
Officer Matt Werner and Officer Jeffrey Hartsoe worked at the
jail; Barbara J. Unfried was the jail’s nursing director; and
Dr. Robert Blankenship was the jail’s medical director.1


                                    1.
    During intake procedures at the jail in August 2007,
Mr. Pittman reported that he had no major medical problems,
no thoughts about killing or injuring himself, no previous
suicide attempts, no signs of depression and no psychiatric
history. On October 20, however, he told an officer in the jail
that he was suicidal. Mr. Pittman was moved to a holding cell
and placed on a fifteen-minute suicide watch. Jail records show
that Deputy Werner decided at 10:30 p.m. that night to refer
Mr. Pittman to a social worker for evaluation when the social
worker came on duty the next day.
    On the next day, October 21, Mr. Pittman spoke to medical
staff at the jail. Notes from the visit record that Mr. Pittman
reported no suicidal ideation but stated that he was unhappy
with his housing unit because people there yelled and did not


1
  Mr. Pittman also brought claims against various John Doe defendants, but
barely mentions these defendants in his appellate brief and does not argue
that the district court erred in granting summary judgment for them. We
therefore do not discuss those defendants. See United States v. Stadfeld,
689 F.3d 705, 712 (7th Cir. 2012) (stating that “[u]nderdeveloped arguments
are considered waived”); see also United States v. Berkowitz, 927 F.2d 1376,
1384 (7th Cir. 1991) (noting that an issue not argued by a party is waived).
For the same reasons, we do not review the district court’s grant of
summary judgment for Lieutenant Stephenson and Officer Hartsoe.
4                                                 No. 12-3233

sleep. Mr. Pittman was referred to mental health services,
where he was seen on October 22.
    The jail contracts with a mental health company, Chestnut
Health Systems (“CRISIS”), to provide mental health services
to detainees and inmates. Tracy Karvinen, a crisis intervention
specialist with CRISIS, evaluated Mr. Pittman on October 22.
Before her meeting with Mr. Pittman, Karvinen sought his
records by phone and learned that he had been evaluated by
CRISIS twice in January 2005. Karvinen was told by
recordkeepers over the phone that “there was really no
history” for Mr. Pittman;2 she was not given the details of his
previous encounters with CRISIS. In fact, unknown to
Karvinen, one of Mr. Pittman’s encounters with CRISIS had
been an episode in January 2005 when Mr. Pittman had been
evaluated because he had made suicidal statements during an
arrest. During the evaluation following that 2005 arrest,
however, Mr. Pittman had denied suicidal ideation and stated
that he had never been suicidal.
    During his October 22, 2007, meeting with Karvinen,
Mr. Pittman was oriented, cooperative and alert; he strongly
denied any suicidal ideation or previous suicide attempts. He
did present, however, with an anxious, depressed mood, had
learned recently of a cousin’s death, and reported sleeping
problems and missing his family. Mr. Pittman also told
Karvinen that he had no mental health or substance abuse
treatment history.




2
    R.83-4 at 2.
No. 12-3233                                                      5

    In a progress note, Karvinen recorded that Mr. Pittman had
sought her help in changing housing and “stated that he [had]
told [jail] staff that he was suicidal in hopes that they would
move him out of the lock down block,”3 where he had been for
the previous thirty days. Karvinen concluded that
Mr. Pittman’s “thought content was on his legal status and
wanting to get out of the lock down block.”4 Karvinen and
Mr. Pittman discussed and signed a safety contract, which
provided that he agreed to inform jail staff if he began to have
thoughts of harming himself. After the visit, Karvinen dis-
cussed Mr. Pittman’s status with jail staff, and they determined
that he could be placed in the general population of the jail.
     Just over a week later, on October 30, 2007, Mr. Pittman
filled out a sick call slip indicating that he needed to see CRISIS
and that he could not sleep. Jail staff contacted Karvinen about
his request, and she again evaluated him at the jail on October
30. In a progress note from that visit, Karvinen repeated that
Mr. Pittman had reported being suicidal on October 22 “in
hopes to go to suicide watch then to another block other than
lock down.”5 She noted that he strongly denied any current
suicidal ideation or past suicide attempts and was oriented,
cooperative and alert, though he presented with an anxious,
depressed mood and was tearful during the meeting.
Mr. Pittman stated that he was “very upset and freaking out”



3
    R.53-14.

4
    Id.

5
    R.53-15.
6                                                 No. 12-3233

because he had discovered that his girlfriend was “cheating on
[him]”; he also claimed that he “need[ed] out of here” because
he could not stop crying and “can’t be back there crying in the
blocks.”6 Mr. Pittman told Karvinen that he had requested
housing in “seg,” a segregated unit, because he could not stop
crying and did not want to be around anyone. Karvinen did
not consider Mr. Pittman suicidal on October 30.
    Karvinen discussed Mr. Pittman’s situation with a jail
lieutenant, who also spoke with Mr. Pittman. The lieutenant
informed Mr. Pittman that he could be placed in segregation
temporarily, but that he eventually would have to return to the
general population. Jail logs for October 30 record that
Mr. Pittman was “housed in the female drunk tank” on a
thirty-minute watch.7 The log notes that he was “NOT suicidal
but very upset over problems at home. [Pittman] cried
throughout the [CRISIS] interview and needed time to gather
his thoughts.”8
    Mr. Pittman was also seen by Nurse Unfried on October 31
after he complained of sleeplessness and depression. She
evaluated him and then contacted Dr. Blankenship by phone.
Dr. Blankenship noted in a medical file that he discussed
Mr. Pittman’s complaints of depression with him. He also




6
    Id. (internal quotation marks omitted).

7
    R.60-9 at 2.

8
    Id.
No. 12-3233                                                               7

ordered a prescription for Sinequan9 based on Nurse Unfried’s
evaluation. Dr. Blankenship wrote in the medical file that
Mr. Pittman presented no suicidal ideation. He also prescribed
Prozac for Mr. Pittman.10
    That same day, October 31, 2007, Karvinen again evaluated
Mr. Pittman at the jail’s request. Their meeting began at or
around two o’clock in the afternoon. Karvinen wrote in a
progress note that Mr. Pittman continued to have crying spells
but strongly denied any current suicidal ideation or previous
suicide attempts. She repeated that his thoughts were on his
legal status, his girlfriend and his desire to move out of his
housing unit. After Karvinen discussed Mr. Pittman’s status
with him and with jail staff, she recommended returning him
to the general jail population.
    Although Mr. Pittman was cleared by CRISIS to return to
the general population, he instead had been moved to the
“Male Drunk Tank for observation due to personal reasons” by
8:15 p.m. on October 31.11 Jail logs show that Mr. Pittman had




9
  Sinequan is a preparation of doxepin hydrochloride, an antidepressant
used to treat conditions including but not limited to depression and chronic
pain. Dorland’s Illustrated Medical Dictionary 565, 1719 (32d ed. 2012).

10
   Prozac is a preparation of fluoxetine hydrochloride that is used to treat
depression and obsessive-compulsive disorder, among other conditions. Id.
at 722, 1539.

11
     R.60-9 at 2.
8                                                  No. 12-3233

“started crying and said he needed to be moved.”12 On
November 1, prison logs show that Mr. Pittman was placed in
the Special Housing Unit (“SHU”) at nine in the morning “per
crisis.”13 SHU is a step-down or intermediate unit for detainees
outside the general population. By the afternoon of
November 1, however, Mr. Pittman was set to be moved back
to the general population after prison logs recorded that he had
been “banging on [the] wall [in] SHU yelling move me I’m not
crazy.”14
   A few days later, on November 4, 2007, Mr. Pittman filled
out a sick call slip stating that he had been vomiting. He was
evaluated by Nurse Unfried the next day, but he reportedly
denied having executed the sick call slip. On his way back
from visiting the nurse, Mr. Pittman engaged in an altercation
with another inmate whom the jail had been attempting to
keep separate from him. Captain Gulash subsequently ordered
that Mr. Pittman should be shackled and handcuffed whenever
he left his cell because of his repeated fights with other
inmates.
    Mr. Pittman submitted another sick call slip on November
24, 2007, in which he complained of stomach problems, an




12
     Id.

13
     Id.

14
     Id.
No. 12-3233                                                                 9

inability to eat, stress and depression. Nurse Unfried saw him
on November 26 and ordered Tagamet.15
    On December 1, 2007, Mr. Pittman was moved from the
general population to “the male drunk tank … until suitable
housing can be found” because he was “throwing feces and
urine” at another inmate.16 He was moved to the SEG-3
housing unit on December 4 “to free up space in the male
drunk tank.”17 The SEG-3 housing unit is away from the
general population; each detainee there has his own cell with
a shower, basin, steel bunk and cell door. When he attempted
suicide on December 19, Mr. Pittman was in SEG-3 and was
not on suicide watch.
   Bradley Banovz, an inmate who was housed in SEG-3 with
Mr. Pittman, testified that Mr. Pittman had begun fighting and
“moving around” in the jail in response to family problems.18
He stated that Mr. Pittman was depressed and that he had
urged Mr. Pittman to ask for help. Banovz admitted that the
only statement that Mr. Pittman ever had made to him indicat-
ing that Mr. Pittman might be suicidal was a joke a week
before the suicide attempt. Banovz reported that he and



15
   Tagamet is a preparation of cimetidine that inhibits gastric acid secretion
and is used in the prevention and treatment of stomach problems. Dorland’s
Illustrated Medical Dictionary at 361, 1869.

16
     R.60-9 at 2.

17
     Id. at 3.

18
     R.78-2 at 24.
10                                                No. 12-3233

Mr. Pittman often had jested and that he did not consider the
comment more than a joke.


                              2.
    According to Banovz, Deputy Werner and Sergeant Eaton
both ignored requests from Mr. Pittman for CRISIS help in the
days leading up to his suicide attempt. Banovz reported that
Mr. Pittman had asked Deputy Werner to let him speak to
CRISIS on Friday, December 14, a few days before his Wednes-
day suicide attempt. Banovz recalled that Mr. Pittman was not
crying and was calm when he asked Deputy Werner to contact
CRISIS, but that he lacked his customary spunk.
Deputy Werner reportedly told Mr. Pittman that he would
ensure that Mr. Pittman saw CRISIS on Monday when
Deputy Werner returned to work, but did not take
Mr. Pittman’s CRISIS request seriously and joked with
Mr. Pittman about it. At some point, Banovz reported, Banovz
told Deputy Werner that “your boy [Mr. Pittman] over there
needs help.”19 Deputy Werner did not refer Mr. Pittman to
CRISIS that week and denied that the alleged conversations
could have taken place. Deputy Werner was not on duty when
Mr. Pittman attempted suicide the following Wednesday.
    Banovz also stated that, on December 18, Mr. Pittman cried
intermittently for three to five hours and asked Sergeant Eaton
to let him speak with CRISIS. Banovz testified that
Sergeant Eaton saw Mr. Pittman crying during
Sergeant Eaton’s rounds of the jail that night and, at

19
     R.60-3 at 8.
No. 12-3233                                                           11

Mr. Pittman’s request, agreed to sign Mr. Pittman up for a
CRISIS visit before leaving to continue his rounds.20
Mr. Pittman was not taken to CRISIS, however, and no record
of a request from that night exists. For his part, Sergeant Eaton
denies he would have ignored a CRISIS request like the one
described by Banovz. Sergeant Eaton finished his shift on
December 19 at 6:00 a.m. and was therefore not on duty during
Mr. Pittman’s suicide attempt at or around 9:30 p.m. that night.
  A few hours before he attempted suicide, Mr. Pittman
wrote a letter to his grandmother. The letter stated:
      Dont think im Weak for What im about to do
      I Will never Snitch i wuld rather Die
      tail Paris i love her in let her no im
      sorry tail her that the world was to much
      for me make her understand for me
      Pleas I Love u and i wish i culd
      have seen u One more last time
      every body thinks im Playen or Joking
      but this is real
      I just cant take it
      NO More i Wuld Rather
      Die I tryed to talk to the
      Crisis Lady but thay ant




20
   According to Banovz, the guards generally treated Mr. Pittman well and
Sergeant Eaton was “a good guy” who would usually “help [people with
problems] out.” R.78-2 at 8.
12                                                         No. 12-3233

           let me i told them no one listen to me[.][21]
To the side of the main text, the note added “I Love u G-ma
Shirley Sorry” and “the Gaurds keep fucking with me.”22
    The night of Mr. Pittman’s suicide attempt, various guards
completed rounds each half hour that included Mr. Pittman’s
cell. None of the jail records from that night record alarming
behavior from Mr. Pittman. At or around 9:30 p.m. on Decem-
ber 19, however, Officer Hartsoe spotted Mr. Pittman hanging
from a blanket that Mr. Pittman had tied to his cell bars.
Officer Hartsoe lifted Mr. Pittman to relieve the pressure on his
neck while Lieutenant Stephenson untied the blanket.
Lieutenant Stephenson then radioed for assistance while
Officer Hartsoe began CPR.


                                     3.
    From 2005 to 2010, there were thirty-six suicide attempts
with injury and three successful suicides at the Madison
County Jail. The jail is required by the Illinois County Jail
Standards to have policies and procedures to address the risk
of suicide. It also must train officers annually on suicide
prevention. The jail complied with the annual training require-
ment through videos and talks, and it had written policies and
procedures for suicide prevention. A two-page outline of the
suicide prevention policies states that “[i]t is the responsibility
of any jail officer … to report … any concerns” about an inmate

21
     R.60-2 at 40.

22
     Id.
No. 12-3233                                                    13

or detainee who may harm himself.23 The policies do not
specify who makes the determination to take action, noting
only that “[a]s soon as any concern regarding an
inmate/detainee[’]s potential for harming him/herself … arises,
measures will be taken to protect the inmate/detainee from
him/herself.”24 The policies require that a detainee’s request for
CRISIS intervention be written or recorded, but requests for
CRISIS intervention are not necessarily interpreted to mean
that a detainee is suicidal. Once someone is placed on suicide
watch, he or she may only be removed after being cleared
through CRISIS or jail medical staff.
    The jail policies also list signs and symptoms of potential
suicide cases, including excessive crying, extreme mood
swings and frequent physical complaints. One of the listed
suggestions for handling suicidal or mentally ill inmates
instructs officers to “[t]ake time to analyze the situation and
give the inmate time to regain his/her composure.”25 In the
materials describing how to respond to an attempted suicide,
there is also a “SPECIAL NOTE” adding that “any attempted
suicide … is to be treated as an individual incident[;] therefore
this procedure is to be used as a guideline and not as stead fast
[sic] rules.”26



23
     R.60-8 at 3.

24
     Id.

25
     Id. at 7.

26
     Id. at 10.
14                                                  No. 12-3233

                               4.
    Sergeant Eaton testified that, as a general practice, if
someone approached him to make a CRISIS request during the
night he would refer the person to CRISIS the next day unless
the person’s need to see CRISIS was urgent. When someone
requested CRISIS, Sergeant Eaton’s response would “depend[]
on the situation”; he would “pull them out of the cell block and
try to dig deeper” into the problem behind the person’s request
or his signs of depression.27
    Deputy Werner’s testimony was substantially similar. He
admitted that, depending on the context and apparent serious-
ness of a CRISIS request, he would sometimes try to resolve a
person’s concerns himself instead of referring the inmate or
detainee to CRISIS. If he felt the problem had been solved, he
sometimes would not submit the paperwork for a CRISIS
request. Deputy Werner testified that he thought making an
individual assessment of whether CRISIS help was necessary
was “just the policy I believe the Madison County Jail has,”
although he was not “100 percent certain of that.”28
Deputy Werner added, however, that if Mr. Pittman had asked
him to visit CRISIS in the way that Banovz alleged, that
Deputy Werner would have filled out a CRISIS intervention
sheet for Mr. Pittman.
   Other jail personnel echoed many of Sergeant Werner’s and
Officer Eaton’s statements about individual officers’ discretion:


27
     R.60-12 at 15.

28
     R.60-13 at 4.
No. 12-3233                                                  15

Although an officer could not ignore a known risk, much of the
threat assessment process reportedly was within the discretion
of individual officers. Captain Gulash, for example, agreed that
it “would be a problem” if an officer “simply [did] not ad-
dress[]” an inmate’s request for CRISIS intervention, but added
that officers had the discretion to “make a judgment call”
about whether to place an inmate or detainee under observa-
tion, on suicide watch or to leave that person in the cell block
“depend[ing] on the situation.”29 Captain Gulash explained
that an officer would assess a potential suicide risk by having
a conversation with the inmate or detainee. Officer Hartsoe
testified that officers would assess the risk of suicide by
looking for symptoms such as crying, making suicidal state-
ments or noting that the inmate or detainee had just received
bad news from home. When asked who makes the determina-
tion to take suicide prevention measures,
Lieutenant Stephenson replied that she made the determina-
tion as an individual officer. Lieutenant Stephenson stated that
if someone said he were depressed, “[t]hey are pulled out and
talked to” to “[f]ind out why they are depressed.”30 She added,
“[t]here is a record if we feel we have to place them on suicide
watch or for [CRISIS] to see them in the morning, depending
on how severe when we talk to them, but they are still put on
suicide watch.”31



29
     R.60-15 at 6, 32.

30
     R.53-3 at 4.

31
     Id.
16                                                   No. 12-3233

     Jail policy required officers to report requests for CRISIS
assistance, and testimony from several defendants reflected
knowledge of that policy. Sergeant Eaton testified that if an
inmate or detainee approached him and stated that he needed
to speak with CRISIS, the Sergeant would fill out a crisis
intervention form and give it to jail nursing staff.
Deputy Werner similarly attested that, based on jail procedure,
if Mr. Pittman had asked him to see CRISIS, the officer would
have filled out an intervention form. Captain Gulash also
stated that officers needed to prepare a report in response to a
CRISIS assistance request. Officer Hartsoe testified that if an
inmate or detainee requested to see CRISIS, the officer would
fill out a form or contact CRISIS.


                               B.
    Mr. Pittman brought this 42 U.S.C. § 1983 action alleging
that the County of Madison, Captain Gulash, Sheriff Hertz,
Sergeant Eaton, Deputy Werner, Dr. Blankenship and
Nurse Unfried had violated his constitutional rights through
deliberate indifference to his suicide risk because they failed to
provide him with necessary medical attention and protection.
Mr. Pittman alleged that the defendants failed to train person-
nel, to protect and monitor detainees and inmates, to provide
appropriate health care and mental health services, and to
properly house inmates and detainees at risk for suicide.
Mr. Pittman also sought injunctive relief under § 1983 to
require Madison County, Captain Gulash and Sheriff Hertz to
provide written treatment plans for each jail detainee receiving
psychiatric services. Mr. Pittman further claimed that Madison
No. 12-3233                                                   17

County and Sheriff Hertz violated Illinois state law prohibiting
willful and wanton actions because they failed to implement
proper suicide prevention policies and practices.
   The district court granted the defendants’ motion for
summary judgment. It concluded that Mr. Pittman had failed
to meet his burden of demonstrating a genuine issue of
material fact about whether the defendants violated
Mr. Pittman’s rights to receive necessary mental health care or
to be protected from self-harm. Mr. Pittman submitted a
motion for a new trial under Federal Rule of Civil Procedure
59(b) and to amend the judgment under Rule 59(e). The district
court denied those motions, and it also denied as moot a
motion from Mr. Pittman to file a fourth amended complaint.
Mr. Pittman appeals the grant of summary judgment for the
defendants.


                               II
                        DISCUSSION
                               A.
     We review the district court’s grant of summary judgment
de novo. Halasa v. ITT Educ. Servs., Inc., 690 F.3d 844, 847 (7th
Cir. 2012). Section 1983 imposes liability when a defendant acts
under color of state law and violates a plaintiff’s rights under
the Constitution or laws of the United States. 42 U.S.C. § 1983.
It is undisputed that the defendants acted in their capacities as
state actors; the only issue to be decided is whether
Mr. Pittman has presented adequate proof of a deprivation of
a right.
18                                                            No. 12-3233

    The Due Process Clause of the Fourteenth Amendment
prohibits “deliberate indifference to the serious medical needs
of pretrial detainees.” Brownell v. Figel, 950 F.2d 1285, 1289 (7th
Cir. 1991). This provision applies essentially the same deliber-
ate indifference analysis to detainees as the Eighth Amend-
ment does to inmates.32
    A plaintiff claiming a constitutional violation under § 1983
for denial of medical care must meet both an objective and a
subjective component. First, he must show that his medical
condition was objectively serious. Suicide certainly satisfies
that component. See Collins v. Seeman, 462 F.3d 757, 760 (7th
Cir. 2006). Second, the plaintiff must show that the defendant
officials had a sufficiently culpable state of mind—that their
“acts or omissions [were] sufficiently harmful to evidence
deliberate indifference” to his serious medical needs. Estelle v.
Gamble, 429 U.S. 97, 106 (1976). Deliberate indifference to a risk
of suicide is present when an official is subjectively “aware of
the significant likelihood that an inmate may imminently seek
to take his own life” yet “fail[s] to take reasonable steps to


32
    See Smith v. Sangamon Cnty. Sheriff’s Dep’t, 715 F.3d 188, 191 (7th Cir.
2013) (noting that detainee’s deliberate indifference claim was “governed
by the same standards as a claim for violation of the Eighth Amendment’s
prohibition against cruel and unusual punishment”); Collignon v. Milwaukee
Cnty., 163 F.3d 982, 988 (7th Cir. 1998) (stating that “[b]oth the Eighth
Amendment and this limited form of substantive due process require the
state to provide … minimum levels” of medical care and reasonable safety
to detainees). Pretrial detainees therefore are entitled to reasonable medical
treatment for serious medical needs, including mental health needs. See
Collignon, 163 F.3d at 990.
No. 12-3233                                                      19

prevent the inmate from performing the act.” Collins, 462 F.3d
at 761 (citing Estate of Novack ex rel. Turbin v. Cnty. of Wood, 226
F.3d 525, 530 (7th Cir. 2000)). An official must be “aware of
facts from which the inference could be drawn that a substan-
tial risk of serious harm exists” and the official “must also
draw the inference.” Higgins v. Corr. Med. Servs. of Ill., Inc.,
178 F.3d 508, 511 (7th Cir. 1999) (quoting Farmer v. Brennan, 511
U.S. 825, 837 (1994)).


                                 1.
    We turn first to Mr. Pittman’s deliberate indifference claims
against Deputy Werner and Sergeant Eaton. The district court
held that there was no genuine issue of material fact as to these
defendants’ liability because the conversations that Banovz
alleged the officers had with Mr. Pittman were “too remote
and tenuous in time as to [Mr.] Pittman’s attempted suicide.”
According to the district court, the record did not suggest that
the officers were aware of Mr. Pittman’s medical records or
any other sign that he was at a substantial risk of suicide,
especially because Mr. Pittman “in the past requested CRISIS
to manipulate the prison staff into moving him to different
housing.”33
   In urging reversal of that determination, Mr. Pittman
submits that a trier of fact could determine that
Deputy Werner’s and Sergeant Eaton’s alleged failures to act
on Mr. Pittman’s alleged requests for CRISIS in the days
leading to his suicide constituted deliberate indifference. He

33
     R.98 at 16–17.
20                                                  No. 12-3233

notes that Deputy Werner and Sergeant Eaton admitted in
their respective deposition testimony that, if events had
happened as Banovz testified, their actions would have
amounted to deliberate indifference. In Mr. Pittman’s view, the
severity of his difficulties should have been apparent to
Deputy Werner and Sergeant Eaton based on his history in the
jail and the circumstances of their interactions with him.
    In evaluating this submission, we must accept the facts in
the light most favorable to Mr. Pittman. We focus on whether
Deputy Werner’s and Sergeant Eaton’s failure to act on
Mr. Pittman’s requests for CRISIS intervention meet the
subjective component of deliberate indifference. Here, our
prior case law is helpful to our analysis. See Collins v. Seeman,
462 F.3d 757 (7th Cir. 2006). In Collins, a suicidal inmate
requested, but did not receive, crisis assistance. When told that
assistance would not be immediate, the inmate stated that he
“was all right and could wait” until help arrived. Id. at 759.
During the interim, the staff checked in on him and informed
him that assistance was coming soon, but he committed suicide
before help arrived. Id. at 759–60. We held that the defendants
who knew that he had requested crisis help, but did not know
the reason for the request, were not deliberately indifferent.
Collins stated, in relevant part:
     [Defendants] were aware that Collins had requested
     to see the crisis counselor, but they were not in-
     formed of the reason for the request. The undis-
     puted facts of record indicate that inmates often
     request meetings with crisis counselors for reasons
     both serious and mundane, and sometimes make
     such requests as a means of manipulating prison
No. 12-3233                                                        21

     staff. Thus, a request to see a crisis counselor, stand-
     ing alone, is not sufficient to put a defendant on
     notice that an inmate poses a substantial and immi-
     nent risk of suicide.
Id. at 761.
    Given the pronouncements of Collins, the basic principles
that provide the framework for our decision are well estab-
lished. It is, of course, not sufficient that a prison official should
have been aware of a substantial risk of suicide. Rather, the
official must be aware of the facts from which the inference
could be drawn that there was a substantial risk of suicide and
must also draw that inference. Put more directly, the officer
must have been cognizant of the substantial risk that a prisoner
might take his own life.
    A simple statement of this principle does not, of course,
resolve automatically every fact-bound situation in this
frequently encountered area. Fortunately, our earlier cases
provide not only firm articulations of the governing principle,
but also practical applications of it. For instance, our decision
in Collins makes clear that a prisoner’s mere request to see a
psychiatric crisis counselor does not, standing alone, put a
prison officer on notice of the imminent possibility of suicide.
The record in that case, like the one in our present case,
demonstrated that prisoners ask to see such a counselor for
many reasons that are far removed from any possibility of
suicide.
   Here, however, we must apply the principle of Collins to a
significantly different fact situation. Unlike the requests for
help in Collins, Mr. Pittman’s alleged requests for CRISIS
22                                                    No. 12-3233

assistance from Sergeant Eaton and Deputy Werner are not the
only operative facts pertinent to our determination. The record
in this case contains additional evidence that, when taken in
the light most favorable to the nonmoving party, Mr. Pittman,
creates a genuine issue of triable fact as to what the two officers
knew at the time of their respective encounters with
Mr. Pittman in the days immediately before his attempted
suicide.
    According to Mr. Pittman’s cell neighbor, Banovz,
Deputy Werner had ignored his warning that Mr. Pittman
needed help. He also described Mr. Pittman as depressed at the
time of the encounter and related that the officer told
Mr. Pittman that his request could wait and that he would take
care of it after the weekend on the following Monday. Banovz
further related that no crisis counselor ever came. Similarly,
Banovz asserted that, on the night before Pittman’s suicide
attempt, Sergeant Eaton had witnessed Mr. Pittman crying but
then ignored Mr. Pittman’s alleged request for CRISIS assis-
tance the day before the suicide attempt. Banovz also said that
Mr. Pittman related to the Sergeant the family problems that
were the cause of his stress. In this case, therefore, unlike
Collins, a third party, Banovz, testified that the officers wholly
ignored Mr. Pittman’s requests for CRISIS assistance and the
other surrounding circumstances that indicated that he needed
help.
    The trier of fact could conclude reasonably that
Sergeant Eaton had been aware that Mr. Pittman had cried
intermittently for several hours on the day before his suicide
attempt. The trier of fact also might conclude, reasonably, that
the Sergeant’s earlier interaction with Mr. Pittman gave him at
No. 12-3233                                                    23

least some additional basis for an assessment that
Mr. Pittman’s psychiatric situation ought to be addressed
seriously. On that earlier occasion on October 31, less than two
months before Mr. Pittman’s suicide attempt, Sergeant Eaton
had supervised Mr. Pittman’s temporary move to the male
drunk tank for observation after Mr. Pittman had been crying
and had stated that he needed to be moved from his regular
housing. Similarly, a trier of fact might conclude, reasonably,
that Deputy Werner had ignored a warning from Mr. Pittman’s
cell neighbor, Banovz, that Mr. Pittman “need[ed] help.”34 The
trier of fact also might conclude that Deputy Werner’s earlier
interaction with Mr. Pittman, a few months before the suicide
attempt, gave him an additional basis to assess Mr. Pittman’s
psychiatric situation. At that time, Mr. Pittman had been
placed on suicide watch, and Deputy Werner had noted during
a night shift that he planned to refer Mr. Pittman to a social
worker in the morning, but had decided not to call CRISIS to
see him immediately.
    The record also reflects that, while claiming no recollection
of any encounter with Mr. Pittman in the time immediately
before his suicide attempt, the officers admit in their deposition
testimony that, had such encounters taken place, they would
have been obliged, under the extant jail procedures, to refer
Mr. Pittman to the CRISIS worker for further assessment since
neither of them had the background necessary to assess
definitively the gravity of Mr. Pittman’s psychiatric condition.
There were no such referrals. In short, the officers admit that
the failure to make such a referral would have amounted to an

34
     R.60-3 at 8.
24                                                  No. 12-3233

abnegation of their responsibility to refer prisoners with
manifestations of serious psychiatric crisis for further assess-
ment. Indeed, other supervisory prison officers testified that
such a failure would have amounted to a serious breach of
duty.
    When an inmate presents an officer with a request to see a
crisis intervention person and the officer also is aware that the
reason for the request well may be a serious psychological
condition that is beyond the officer’s capacity to assess defini-
tively, the officer has an obligation to refer that individual to
the person who, under existing prison procedures, is charged
with making that definitive assessment. The danger of serious
consequences, including death, is obvious. Whether such
encounters occurred here are questions that must be resolved
by the trier of fact. They cannot be determined on summary
judgment. Accordingly, this portion of the district court’s
judgment must be reversed and remanded for further proceed-
ings.


                               2.
    Mr. Pittman also contends that Nurse Unfried and
Dr. Blankenship should have monitored him more closely and
that the medical program they ran was “constitutionally
impaired.”35
   In evaluating these allegations, we again must keep in mind
that, under established precedent, the Due Process Clause does


35
     Appellant’s Br. 45.
No. 12-3233                                                    25

not protect a detainee from the negligence or even the gross
negligence of prison medical personnel. See Matos ex rel. Matos
v. O’Sullivan, 335 F.3d 553, 557 (7th Cir. 2003). Such matters are
the subject of state tort law. Therefore, even if the defendants
should have been aware of Mr. Pittman’s risk of suicide, such
a showing would not sustain a cause of action based on the
Due Process Clause. By contrast, deliberate indifference
requires a showing that the defendants had actual knowledge
that Mr. Pittman was at risk of serious harm and deliberately
ignored that risk. See Collins, 462 F.3d at 761. The record here
will not support the conclusion, even by inference, that Nurse
Unfried and Dr. Blankenship addressed Mr. Pittman’s situation
with such a mental state. Cf. Belbachir v. Cnty. of McHenry, 726
F.3d 975, 982 (7th Cir. 2013) (determining that nurse manager
was not liable because there was no evidence that she knew
that detainee was suicidal when she treated her for panic
attacks and anxiety). But see id. at 981–82 (concluding that jury
could find that jail social worker who did not report or treat
suicidal detainee’s depression, hallucinations, acute anxiety
and feelings of hopelessness or recommend suicide watch was
deliberately indifferent to risk of suicide).
    Mr. Pittman presents a list of complaints about
Nurse Unfried and Dr. Blankenship and jail medical practices.
A review of the record establishes, however, that their atten-
tion to his complaints cannot be characterized reasonably as
the deliberate indifference required to establish a violation of
the Due Process Clause. These professional caregivers ad-
dressed Mr. Pittman’s complaints and prescribed medication.
Although Mr. Pittman contends that he should have been
reassessed after being prescribed Prozac, the record does not
26                                                   No. 12-3233

indicate that Mr. Pittman communicated problems related to
his prescription for Prozac to Nurse Unfried or
Dr. Blankenship.
     Mr. Pittman also contends that Nurse Unfried and
Dr. Blankenship should have monitored him more closely.
Here again, however, the record will not support a conclusion
that their attention to him was marked by deliberate indiffer-
ence. The medical department worked as an integral part of the
jail facility. Although they supported the jail’s overall mission
by supplying medical care to the inmates, they also relied, to
a significant extent, on those with daily custodial responsibili-
ties to refer to them inmates whose conditions required their
ministrations.


                                3.
    We now address Mr. Pittman’s contention that the district
court erred in granting summary judgment in favor of Sheriff
Hertz and Captain Gulash because the suicide prevention
policies at the jail were so deficient as to constitute deliberate
indifference. In Mr. Pittman’s view, the medical department’s
practices and policies were inadequate and there was inade-
quate communication and training about suicide prevention in
the jail. He submits that the thirty-six suicide attempts and
three successful suicides at the jail from 2005 to 2010 demon-
strate the obvious inadequacy of the jail’s suicide prevention
No. 12-3233                                                                  27

efforts and that those inadequacies “were the moving force
behind” his suicide attempt.36
    We cannot accept this submission. The record cannot
support the conclusion that Sheriff Hertz and Captain Gulash
were deliberately indifferent; a jury could not conclude
reasonably that these defendants had the requisite subjective
awareness needed for a deliberate indifference claim. Nothing
in the record suggests that Sheriff Hertz or Captain Gulash
knew that Mr. Pittman faced a “significant likelihood” that he
would “imminently seek to take his own life.” Collins, 462 F.3d
at 761 (citing Estate of Novack ex rel. Turbin v. County of Wood,
226 F.3d 525, 529 (7th Cir. 2000)).37
    With respect to Sheriff Hertz, there is no evidence indicat-
ing that he had any direct contact with Mr. Pittman or knew
about specific risks to him when formulating any jail policy or
giving any direction as to the operation of the jail. Indeed, the
record contains no evidence that Sheriff Hertz knew that
Mr. Pittman was suicidal or even that he faced mental health
issues. Captain Gulash similarly lacked the subjective aware-
ness of a substantial risk to Mr. Pittman. The record does not
reflect that Captain Gulash interacted with Mr. Pittman during
the week of his suicide, nor that he was notified of
Mr. Pittman’s need for mental health services. Summary



36
     Id. at 28.

37
   An individual supervisor cannot be held liable under § 1983 simply on
the theory of respondeat superior. See, e.g., T.E. v. Grindle, 599 F.3d 583, 588
(7th Cir. 2010).
28                                                    No. 12-3233

judgment was proper as to each of these defendants in their
individual capacities.
    We turn now to Mr. Pittman’s claims against the county
and against Sheriff Hertz in his official capacity. A government
entity violates the Due Process Clause only if it maintains a
policy or custom that infringes upon the rights protected by
that clause. See Estate of Novack, 226 F.3d at 530–31. To avoid
summary judgment with respect to these claims, a plaintiff also
must demonstrate that a genuine issue of material fact exists as
to whether his suicide attempt was proximately caused by
“either an official policy of the municipality or from a govern-
mental custom or usage.” Sams v. City of Milwaukee, Wis., 117
F.3d 991, 994 (7th Cir. 1997) (citing Monell v. Dep’t of Soc. Servs.
of City of N.Y., 436 U.S. 658, 690 (1978)).
     Mr. Pittman submits that the jail’s suicide prevention
policies and practices were so inadequate that they constitute
a constitutional violation. In evaluating this claim, we begin by
noting that we have recognized in earlier cases that the
“existence or possibility of other better policies which might
have been used does not necessarily mean that the defendant
was being deliberately indifferent.” Frake v. City of Chi.,
210 F.3d 779, 782 (7th Cir. 2000); cf. Belbachir, 726 F.3d at 983.
Here, the jail provided written suicide prevention policies to
officers and those officers received annual training.
Mr. Pittman points to no particular deficiency in those policies
or in the training regime of the facility. Nor can the fact that the
jail experienced thirty-six suicide attempts and three successful
suicides—standing alone—evidence that the jail’s policies are
inadequate. The bare fact that other inmates attempted suicide
does not demonstrate that the jail’s policies were inadequate,
No. 12-3233                                                    29

that officials were aware of any suicide risk posed by the
policies or that officials failed to take appropriate steps to
protect Mr. Pittman. See Thomas v. Cook Cnty. Sheriff’s Dep’t, 604
F.3d 293, 303 (7th Cir. 2010) (refusing to adopt “bright-line
rules defining a ‘widespread custom or practice’” and empha-
sizing that the plaintiff must “demonstrate that there is a policy
at issue rather than a random event”). Nor does the mere fact
that the trained prison custodial personnel followed a wide-
spread practice of exercising individual discretion in determin-
ing when and how to seek mental health services for inmates
and detainees, standing alone, establish that such a practice
was a clear constitutional violation. The record does not
disclose that the number of attempted suicides and successful
attempts required a reevaluation of existing policies or the
retraining of jail personnel. Notably, the existing policies
provided that jail officials were to respond to inmates’ and
detainees’ signs of distress. Mr. Pittman certainly has not met
his burden of showing that a failure to take remedial measures
was necessary in order to meet constitutional standards.
   Mr. Pittman’s deliberate indifference claims against
Madison County, Sheriff Hertz and Captain Gulash were
properly dismissed at summary judgment.


                                4.
    Finally, Mr. Pittman contends that the district court erred
in granting summary judgment for Madison County and
Captain Gulash on his Illinois state law claims. As the district
court recognized, Illinois law provides that a public employee
is not liable “for injury proximately caused by the failure of the
30                                                              No. 12-3233

employee to furnish or obtain medical care for a prisoner in his
custody” unless “the employee, acting within the scope of his
employment, knows from his observation of conditions that
the prisoner is in need of immediate medical care and, through
willful and wanton conduct, fails to take reasonable action to
summon medical care.” 745 ILCS 10/4-105. The willful and
wanton standard is “remarkably similar to the deliberate
indifference standard.” Williams v. Rodriguez, 509 F.3d 392, 404
(7th Cir. 2007) (internal quotation marks omitted). Accord-
ingly, if Deputy Werner or Sergeant Eaton is determined to
have been deliberately indifferent to the immediate medical
needs of Mr. Pittman, the district court also will have to
address the liability of these individuals under state law as
well as the vicarious liability of Sheriff Hertz and the County
under state law.38, 39 Id. at 405.


38
    We note that Banovz testified that he told an unnamed guard that
Mr. Pittman “was having some real problems and you better get keep [sic]
an eye on him before he tries something suicidal.” R.78-2 at 27. Banovz
testified at his deposition that he could not recall the identity of the officer
he warned. Id. He did state during his interview the night of the suicide
attempt that he had told Deputy Werner at some point that Mr. Pittman
“need[ed] help.” R.60-3 at 8. Banovz testified at his deposition, however,
that he did not remember the officer’s identity and was “sure [the officer is]
not going to remember either.” R.78-2 at 27. In Williams v. Rodriguez, 509
F.3d 392 (7th Cir. 2007), we noted that the inability to identify the employee
who violated the rights of the plaintiff does not necessarily absolve the
municipality and its officers from liability for the established actions of the
unidentified employee. We wrote:
        Under Illinois law, “it is sufficient for recovery against a
        public entity to prove that an identified employee would
                                                              (continued...)
No. 12-3233                                                                 31

                                  Conclusion
    Because Mr. Pittman raised a genuine issue of triable fact
about whether Deputy Werner and Sergeant Eaton exhibited
deliberate indifference toward him, summary judgment should
have been denied as to those defendants. We agree that
summary judgment was entered properly with respect to the
other defendants, except for any liability that the County or the
Sheriff may incur under state law for the actions of their


38
     (...continued)
            be liable even though that employee is not named a
            defendant in the action.” Gordon v. Degelmann, 29 F.3d 295,
            299 (7th Cir. 1994) (quoting McCottrell v. Chicago, 135 Ill.
            App. 3d 517, 90 Ill. Dec. 258, 481 N.E.2d 1058, 1060 (1985)).
            In Gordon, this court surmised that an unnamed officer
            assisting in an arrest was sufficiently identified for pur-
            poses of holding the municipality liable for his actions,
            before determining that this officer’s actions were not
            willful or wanton. Id.
Rodriguez, 509 F.3d at 405.
    We note that, although Mr. Pittman brought a state law claim against
Captain Gulash, he does not argue on appeal that the district court erred in
granting summary judgment on that count. Accordingly, his possible
vicarious liability is not before us today and may not be revisited by the
district court on remand.

39
   Mr. Pittman also submits that the district court erred in denying his
request for injunctive relief. Injunctive relief under § 1983 is proper only
when there is a continuing violation of federal law. Kress v. CCA of Tenn.,
LLC, 694 F.3d 890, 894 (7th Cir. 2012); see also Al-Alamin v. Gramley, 926 F.2d
680, 685 (7th Cir. 1991). For the reasons explained in Part A, we affirm the
denial of injunctive relief because there is no evidence of a continuing
violation of federal law.
32                                               No. 12-3233

subordinates. Accordingly, we affirm in part and reverse in
part the judgment of the district court. The case is remanded
for further proceedings consistent with this opinion. The
parties shall bear their own costs in this appeal.


                                 AFFIRMED in part and
                       REVERSED in part and REMANDED